¿ALLEN, J.
Ii Under the proivisions of 103 Ohio Laws, pages 72 to 92, an employer of more than five workman, ¡vho had previously been insured in the state insurance fund, notified the industrial commission lipón March 22, 1918, of his intention to withdraw ¡rom the state insurance fund, and applied to the industrial commission for an audit of his books and for settlement in full. Thereafter, upon Sept. 15, ¡918, the employer returned to the industrial commission a report of the actual payroll from March 26, 1918, to Sept. 26, 1918, and coverage was given Lhe employer between those dates. Held:
That in such case the industrial commission is entitled to recover premiums from the employer for the period from March 26, 1918, to Sept. 26, 1918.
Judgment reversed.
Wanamaker, Matthias and Day, JJ., concur.